Title: Benjamin Harrison to James Monroe, 27 February 1784
From: Harrison, Benjamin
To: Monroe, James


         Sir
          Council Chamber Feby. 27th. 1784
        
        I shall take care to lay the copy of the Kentuckey petition to Congress before the next assembly agreeably to your request.
        I have also received your recommendations to the Several States to comply strictly with the articles of the treaty which I much approve and hope they will be generally attended to, but if this is expected by the british are they not under a reciprocal obligation to comply strictly with it in their part? Have they done so with that article which expressly stipulates that our negroes shall be restored to us? No they have not. But on the contrary have shipped them off before our faces and mean to defraud their owners of them at the time when they are calling on them for their debts; to my certain knowledge a great number of the virtuous whigs of this country will be reduced to poverty and distress, by having the remainder of their property taken to pay these very debts if they are not reimbursed for this part of their losses. It certainly therefore behoves Congress to take some decided measures for procuring us redress. If they do not I cannot think this country will ever come into the  proposed measures at least till they have made full compensation out of the british debt to those who have been thus deprived of their Slaves. If You and the other gentlemen of the delegation think with me You will no doubt introduce the subject to Congress, who I dare say will take the proper steps either the negroes or full compensation for them. If they do not succeed it will shew to the southern States that they are not inattentive to their interests.
        I am &c.
      